DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Group I and Claims 1-5, 11-20 in the reply filed on 06/07/2022  is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,11-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAKAWA (US 2011/0205380 A1) in view of Wen (US 2016/0335040 A1).

 	As of Claim 1: SHIRAKAWA teaches a master image sensor configured to communicate with a slave image sensor via an exposure time voltage line (¶¶0052,0054,0064), wherein the exposure time voltage line is connected to a terminal of the master image sensor, the master image sensor comprising master circuitry, configured to: transmit to the slave image sensor, via the exposure time voltage line (¶¶0052,0054,0061), an exposure time voltage signal being indicative of an exposure time for the master image sensor; and transmit to the slave image sensor, via the exposure time voltage line (¶¶0052,0054,0061).
SHIRAKAWA does not explicitly teach “an auxiliary information voltage signal being indicative of auxiliary information for adjusting at least one imaging capture parameter of the slave imaging sensor " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Wen. In particular, Wen teaches an auxiliary information voltage signal being indicative of auxiliary information for adjusting at least one imaging capture parameter of the slave imaging sensor (i.e., see ¶0010,0018,0030,0033,0036,0038,0040) as recited in present claimed invention.
In view of the above, having the system of SHIRAKAWA and given the well-established teaching of Wen, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of SHIRAKAWA as taught by Wen, since Wen state that such modification would the master electronic device transmitting the image parameters to the slave electronic devices, the slave electronic devices are enabled to adjust the image sizes of the video images outputted by the slave electronic devices according to the image parameters, therefore the amount of data processed by the master electronic device may be effectively reduced by allowing the master electronic device to be responsible only for adjustment of the video image provided by itself and for combination of the video images (See Wen ¶0040).

 	As of Claim 2: SHIRAKAWA in view of Wen further teaches the exposure time voltage line is an external vertical signal line (SHIRAKAWA ¶¶0052,0054,0064).

 	As of Claim 3: SHIRAKAWA in view of Wen further teaches the at least one imaging capture parameter is at least one of a frame rate, a capturing distance and an exposure time (SHIRAKAWA ¶¶0052,0054,0064).

 	As of Claim 4: SHIRAKAWA in view of Wen further teaches  the exposure time voltage signal indicates the exposure time by an exposure time voltage signal pulse width, and wherein the auxiliary information voltage signal indicates the auxiliary information by at least one of an auxiliary information voltage signal level, an auxiliary information voltage signal pulse width and an auxiliary information voltage signal pattern (Wen ¶0010,0018,0030,0033,0036,0038,0040).

 	As of Claim 5: SHIRAKAWA in view of Wen further teaches the master circuitry is further configured to receive, from the slave image sensor, the at least one imaging capture parameter, such that the circuitry is further configured to adapt at least one of the exposure timevoltage signal and the auxiliary information voltage signal according to the at least one imaging capture parameter received from the slave image sensor (Wen ¶0010,0018,0030,0033,0036,0038,0040).

 	As of Claim 11: SHIRAKAWA teaches an imaging system comprising: an exposure time voltage line; a master image sensor being connected to the exposure time voltage signal via a terminal of the master image sensor (¶¶0052,0054,0064), the master image sensor being configured to communicate with a slave image sensor via the exposure time voltage line; the slave image sensor (¶¶0052,0054,0061); and host circuitry configured to: generate an exposure time voltage signal being indicative of an exposure time of the master image sensor
SHIRAKAWA does not explicitly teach “generate an auxiliary information voltage signal being indicative of auxiliary information for adjusting at least one imaging capture parameter of the slave image sensor; transmit, via the exposure time signal line, the exposure time voltage signal and the auxiliary information voltage signal. " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Wen. In particular, Wen teaches generate an auxiliary information voltage signal being indicative of auxiliary information for adjusting at least one imaging capture parameter of the slave image sensor; transmit, via the exposure time signal line, the exposure time voltage signal and the auxiliary information voltage signal (i.e., see ¶0010,0018,0030,0033,0036,0038,0040) as recited in present claimed invention.
In view of the above, having the system of SHIRAKAWA and given the well-established teaching of Wen, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of SHIRAKAWA as taught by Wen, since Wen state that such modification would the master electronic device transmitting the image parameters to the slave electronic devices, the slave electronic devices are enabled to adjust the image sizes of the video images outputted by the slave electronic devices according to the image parameters, therefore the amount of data processed by the master electronic device may be effectively reduced by allowing the master electronic device to be responsible only for adjustment of the video image provided by itself and for combination of the video images (See Wen ¶0040).

 	As of Claim 12: SHIRAKAWA in view of Wen further teaches the host circuitry is further configured to: generate master imaging frames for the master image sensor and slave imaging frames for the slave image sensor; and merge the master imaging frames and the slave imaging frames based on the exposure time voltage signal and the auxiliary information voltage signal (Wen ¶0039).

 	As of Claim 13: SHIRAKAWA in view of Wen further teaches the exposure time signal line is an external vertical signal line (SHIRAKAWA ¶¶0052,0054,0064).

 	As of Claim 14: SHIRAKAWA in view of Wen further teaches the at least one imaging capture parameter is at least one of a frame rate, a capturing distance and an exposure time (SHIRAKAWA ¶¶0052,0054,0064).

 	As of Claim 15: SHIRAKAWA in view of Wen further teaches  the exposure time voltage signal indicates the exposure time by an exposure time voltage signal pulse width, and wherein the auxiliary information voltage signal indicates auxiliary information by at least one of an auxiliary information voltage signal level, an auxiliary information voltage signal pulse width and an auxiliary information voltage signal pattern (Wen ¶0010,0018,0030,0033,0036,0038,0040).

 	As of Claim 16: SHIRAKAWA in view of Wen further teaches the host circuitry is further configured to transmit, from the slave image sensor to the master image sensor(Wen ¶0010,0018,0030,0033,0036,0038,0040), the imaging capture parameter, such that the host circuitry is further configured to adapt at least one of the exposure time voltage signal and the auxiliary information voltage signal according to the at least one imaging capture parameter received from the slave image sensor (Wen ¶0010,0018,0030,0033,0036,0038,0040).


 	As of Claim 17: SHIRAKAWA teaches an information processing method, comprising: generating an exposure time voltage signal being indicative of an exposure time of a master image sensor(¶¶0052,0054,0064); generating an auxiliary information voltage signal being indicative of auxiliary information for adjusting at least one imaging capture parameter; transmitting the exposure time voltage signal (¶¶0052,0054,0061).
 	SHIRAKAWA does not explicitly teach “generating an auxiliary information voltage signal being indicative of auxiliary information for adjusting at least one imaging capture parameter of a slave image sensor; transmitting the exposure time voltage signal and the auxiliary information voltage signal" as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by Wen. In particular, Wen teaches generating an auxiliary information voltage signal being indicative of auxiliary information for adjusting at least one imaging capture parameter of a slave image sensor; transmitting the exposure time voltage signal and the auxiliary information voltage signal (i.e., see ¶0010,0018,0030,0033,0036,0038,0040) as recited in present claimed invention.
In view of the above, having the system of SHIRAKAWA and given the well-established teaching of Wen, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of SHIRAKAWA as taught by Wen, since Wen state that such modification would the master electronic device transmitting the image parameters to the slave electronic devices, the slave electronic devices are enabled to adjust the image sizes of the video images outputted by the slave electronic devices according to the image parameters, therefore the amount of data processed by the master electronic device may be effectively reduced by allowing the master electronic device to be responsible only for adjustment of the video image provided by itself and for combination of the video images (See Wen ¶0040).

 	As of Claim 18: SHIRAKAWA in view of Wen further teaches generating master imaging frames and slave imaging frames; and merging the master imaging frames and the slave imaging frames based on the exposure time voltage signal and the auxiliary information voltage signal (Wen ¶0010,0018,0030,0033,0036,0038,0040).

 	As of Claim 19: SHIRAKAWA in view of Wen further teaches the exposure time voltage signal indicates the exposure time by an exposure time voltage signal pulse width, and wherein the auxiliary information voltage signal indicates the auxiliary information by at least one of auxiliary information voltage signal level, auxiliary information voltage signal pulse width and auxiliary information voltage signal pattern(Wen ¶0010,0018,0030,0033,0036,0038,0040).

 	As of Claim 20: SHIRAKAWA in view of Wen further teaches transmitting the imaging capture parameter from the slave image sensor to the master image sensor (Wen ¶¶ 0036,0038,0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697